         Case 6:19-cv-00003-RSB-CLR Document 6 Filed 05/28/19 Page 1 of 13



                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                          STATESBORO DIVISION


PAMELA SWAIN
                                                                                            rr

      Plaintiff,
                                                            CV619-003
V.



JUDGE JAY STEWART; SHERIFF
KYLE SAPP, TATTNALL COUNTY
COMM'RS,HARVEY WEINSTEIN

      Defendants.



                          AMENDED COMPLAINT


      Pamela Swain,pro se and informa pauperis, is amending the original complaint

to remove Jay Stewart, Kyle Sapp, and Tattnall County Commissioners, not because of

the lack of liability is seeking justice and protection for Miss Swain against the currently

charged Harvey Weinstein, who is currently under criminal investigation for rape and

violent sex crimes, but is well known for using internet, social media, and cyberstalking

to harass women including Miss Swain. The Plaintiff has SPECIFIC evidence to prove

that, in fact, Harvey Weinstein and Tony Robbins, actively used these illegal devices to

stalk, harass, and cyberbully her for 5 years. The Plaintiff wishes to continue the

complaint with the following outline of events that occurred since November 2013;
Case 6:19-cv-00003-RSB-CLR Document 6 Filed 05/28/19 Page 2 of 13
Case 6:19-cv-00003-RSB-CLR Document 6 Filed 05/28/19 Page 3 of 13
Case 6:19-cv-00003-RSB-CLR Document 6 Filed 05/28/19 Page 4 of 13
Case 6:19-cv-00003-RSB-CLR Document 6 Filed 05/28/19 Page 5 of 13
Case 6:19-cv-00003-RSB-CLR Document 6 Filed 05/28/19 Page 6 of 13
Case 6:19-cv-00003-RSB-CLR Document 6 Filed 05/28/19 Page 7 of 13
Case 6:19-cv-00003-RSB-CLR Document 6 Filed 05/28/19 Page 8 of 13
Case 6:19-cv-00003-RSB-CLR Document 6 Filed 05/28/19 Page 9 of 13
Case 6:19-cv-00003-RSB-CLR Document 6 Filed 05/28/19 Page 10 of 13
Case 6:19-cv-00003-RSB-CLR Document 6 Filed 05/28/19 Page 11 of 13
Case 6:19-cv-00003-RSB-CLR Document 6 Filed 05/28/19 Page 12 of 13
Case 6:19-cv-00003-RSB-CLR Document 6 Filed 05/28/19 Page 13 of 13
